— Appeal from a judgment of the Supreme Court at Special Term (Williams, J.), entered January 28, 1983 in Ulster County, which, inter alia, granted petitioner’s applications, in proceedings pursuant to CPLR article 78, to annul two determinations of a small claims tax assessment hearing officer. Judgment modified, on the facts, by deleting respondent Roger M. Darby as a party to the proceedings in accordance with the stipulation entered into at oral argument by the sole parties to this appeal, and, as so modified, affirmed, without costs. No opinion. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.